         Case: 3:20-cv-01117-jdp Document #: 5 Filed: 01/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

VANCE HERNANDEZ-SMITH,

        Plaintiff,
                                                     Case No. 20-cv-1117-jdp
   v.

C. O’DONNELL, C. BUESGEN,
M. CANZIANI, J. KUBALA,
and J. WILLIAMS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

without prejudice.




        /s/                                             1/6/2021
        Peter Oppeneer, Clerk of Court                        Date
